

116 HR 7041 IH: National Institutes of Health Director Protection Act
U.S. House of Representatives
2020-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7041IN THE HOUSE OF REPRESENTATIVESMay 27, 2020Mr. Welch (for himself, Mr. Connolly, and Mr. Lynch) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide that any termination of a director of a national research institute or national center of the National Institutes of Health be on the basis of malfeasance, neglect of office, or incapacity only.1.Short titleThis Act may be cited as the National Institutes of Health Director Protection Act.2.Removal of Directors of the national research institute or national center of the NIHSection 405(a)(2)(E) of the Public Health Service Act (42 U.S.C. 284(a)(2)(E)) is amended—(1)in the heading of subparagraph (E), by striking Rule of construction and inserting Termination for cause; and(2)by inserting , except that any such termination may be made only on the basis of malfeasance by, neglect of office by, or incapacity of the director before the period.